HANNAH, Chief Justice, dissenting. |7I respectfully dissent. Contrary to the majority opinion, neither the inaction by the General Assembly after this court’s decision in Williams v. State, 364 Ark. 208, 217 S.W.3d 817 (2005), nor the attempted amendment of section 16-90-120 in Act of Apr. 2, 2007, No. 1047, 2007 Ark. Acts 5462, breathed life into section 16-90-120. It was and remains a repealed statute. Further, under the facts of this case, whether, as the majority states, the General Assembly believes section 16-90-120 remains “intact,” is wholly irrelevant to the question of whether section 16-90-120 is valid law. The question is not whether the General Assembly “agreed” that section 16-90-120 was not repealed; rather, the question is whether it was repealed. It was repealed. Neely’s repeal argument is well taken. As he notes, section 3201 of Act 280 provided that “[a]ll laws and parts of laws in conflict with this Code are hereby repealed.” Act of Mar. 3, 1975, § 3201, 1975 Ark. Acts 560, 698. Arkansas Statutes Annotated sections 43-2336 (Repl. & Supp. 1973) and 43-2337 (Repl. & Supp.1973) (which became Arkansas Code Annotated section 16-90-120 (1987)) provided an additional sentence of up to fifteen years for use of a firearm in commission of a felony, and section 1004 of Act 280 provided for a “sentence to imprisonment for felony; extended term for use of firearm” which, similar to the prior law, added a sentence of up to fifteen years. § 1004, 1975 Ark. Acts at 571-72. Thus, section 1004 fully occupied the area of law previously occupied by sections 43-2336 and 43-2337 (later codified at Ark.Code Ann. § 16-90-120 (1987)). And, under section 3201, sections 43-2336 and 43-2337 were repealed and replaced by section 1004, which was | ^codified as Arkansas Statutes Annotated section 41-1004 (Repl.1977) (later codified at Ark.Code Ann. § 5-4-505 (1987)),1 The commentary to section 41-1004 (later section 5-4-505) published at the adoption of Act 280 confirms that sections 43-2336 and 43-2337 were repealed. It states that section 41-1004 is “based on earlier authority found at Ark. Stat. Ann. § 43-2336 (Supp. 1973),” and that under this “old law,” there was a “separate consecutive sentence of up to fifteen years for the use of a firearm. See prior law formerly found at Ark. Stat. Ann. § 43-2337 (Supp.1973).” Ark. Stat. Ann. § 41-1004 (Repl.1977). There is no question that sections 43-2336 and 43-2337 were repealed. Inclusion of these sections in the new compilation of the Arkansas Code in 1987 as section 16-90-120 was error. As the Arkansas Code indicates, any statute repealed or superseded by the Code continues to be repealed or superseded unless reenacted. Ark.Code Ann. § 1-2-107 (Repl.2008). Sections 43-2336 and 43-2337 were never reenacted and are not in force today as section 16-90-120. Section 16-90-120 is a nullity. If the General Assembly erred by repealing section 5-4-505 under the misapprehension that section 16-90-120 was valid, enforceable law, it was put on notice of that possible error by the dissent in Williams; yet, it has failed to reenact section 16-90-120 or section 5-4-505 as part of the Arkansas Criminal Code. As is apparent from the General Assembly’s repeal of section 5-4-505, and the subsequent attempt to amend the repealed section 16-90-120, the ^General Assembly continues to believe that section 16-90-120 is good law. The General Assembly’s intent is clear — that there be a separate, additional sentence for use of a firearm in the commission of a felony; however, that intent cannot be acted upon by this court because there is no statute for this court to interpret and enforce judicial function with regard to that intent. It is clear error to hold as the majority did in Williams and as the majority does in the present case. Section 16-90-120 is also unenforceable because it imposes a sentence in violation of Arkansas Code Annotated section 5-4-104(a) (Supp.2009), which expressly prohibits sentencing “otherwise than in accordance with this chapter.” Section 16-90-120 is not in chapter five; therefore, a sentence may not be imposed under section 16-90-120. However, the majority, relying on errant analysis in Williams, concludes that the sentence imposed under section 16-90-120 is not a sentence at all; rather, it is only an enhancement. The analysis, first undertaken in Williams, that imposition of a sentence of a term of years under section 16-90-120 is only an enhancement of the initial sentence imposed under chapter five, and, therefore, not a sentence controlled by chapter five at all, is simply not credible. Any commitment to a term of years in prison is a sentence that must be imposed in accordance with chapter five, and to hold that commitment of a person to a term of years in prison is not really a sentence, but instead only an enhancement, is an ultra technical distinction that I do not understand. The “sentence imposed” in the judgment and commitment order was 720 months. If the portion of the sentence imposed under section 16-90-120 is not a sentence under chapter five, | inthen it must be something else, but what? Neely will spend sixty years in prison on the first-degree murder conviction and fifteen years on the conviction for use of a firearm. He will be in prison on both convictions. The majority opinion is based on a distinction that does not exist. A sentence is a sentence. The law prior to enactment of the Arkansas Criminal Code by Act 280 makes clear that section 16-90-120 imposes a sentence. Sections 43-2336 and 43-2337 were found in Chapter 23 under “Judgment and Sentence.”2 Obviously, section 43-2336 imposed a sentence then, and section 16-90-120 imposes a sentence now. Further, section 43-2336 provided an “additional period of confinement” of fifteen years for employment of a firearm in the commission of a felony, Ark. Stat. Ann. § 43-2336 (Repl. & Supp.1973), and section 43-2337 provided that any “additional confinement” imposed was in addition to any other penalty and would run consecutive to any other penalty imposed. Ark. Stat. Ann. § 43-2337 (Repl. & Supp.1973). We are expected to believe that a period of additional confinement is not a sentence at all. A sentence is defined as “[t]he judgment that a court formally pronounces after finding a criminal defendant guilty; the punishment imposed on a criminal wrongdoer — a sentence of 20 years in prison — .” Black’s Law Dictionary 1485 (9th ed. 2009). Section 16-90-120 imposes punishment on a criminal wrongdoer for use of a firearm in commission of a felony; therefore, it imposes a sentence. The majority countenances imposing an illegal sentence on Neely, under a statute that | ndoes not exist, and through imposition of a sentence in violation of section 5-4-104(a). The General Assembly has been put on notice that section 16-90-120 is questionable law at best, yet it has not acted. This court should not legislate by creating a statute where none exists. Therefore, I dissent. CORBIN and DANIELSON, JJ., join.  . As the majority notes, Arkansas Code Annotated section 5-4-505 was repealed by Act of March 16, 1993, No. 532, § 9, 1993 Ark. Acts 1471, 1492.   . Arkansas Statutes Annotated sections 43-2336 and 43-2337, combined when Arkansas Code of 1987 Annotated was enacted, became section 16-90-120.